Exhibit 10.01

 

FIRST AMENDMENT TO
LOAN AGREEMENT

 

This First Amendment to Loan Agreement (this “Amendment”) is entered into as of
May 9, 2005, by and between COMERICA BANK (“Bank”) and QAD INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan Agreement dated as of April
7, 2005, as amended from time to time (the “Agreement”).  The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Section 6.2(b) of the Agreement hereby
is amended and restated in its entirety to read as follows:

 

“(b)                           Within thirty (30) days after the last day of
each quarter, Borrower shall deliver to Bank with the quarterly financial
statements, a Compliance Certificate certified as of the last day of the
applicable quarter and signed by a Responsible Officer in substantially the form
of Exhibit C hereto.”

 

2.                                       Section 7.6 of the Agreement hereby is
amended and restated in its entirety to read as follows:

 

“7.6                           Distributions.  Pay any dividends or make any
other distribution or payment on account of or in redemption, retirement or
purchase of any capital stock, except that Borrower may (i) repurchase stock in
the aggregate cash amount of Thirty Million Dollars ($30,000,000) in any
trailing four (4) quarter period (commencing from and after the Closing Date),
and (ii) pay cash dividends not to exceed Two and One Half Cents ($0.025) per
share per quarter; in each case, as long as an Event of Default does not exist
prior to such repurchase or dividend, or would not exist after giving effect to
such repurchase or dividend.

 

3.                                       Section 7.8 of the Agreement hereby is
amended and restated in its entirety to read as follows:

 

“7.8                           Transactions with Affiliates.  Except as
otherwise expressly permitted hereunder, directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.”

 

4.                                       No course of dealing on the part of
Bank or its officers, nor any failure or delay in the exercise of any right by
Bank, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right.  Bank’s
failure at any time to require strict performance by a Borrower of any provision
shall not affect any right of Bank thereafter to demand strict compliance and
performance.  Any suspension or waiver of a right must be in writing signed by
an officer of Bank.

 

5.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement.  The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects.  Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

6.                                       Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

7.                                       As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

--------------------------------------------------------------------------------


 

(a)                                  this Amendment, duly executed by Borrower;

 

(b)                                 all reasonable Bank Expenses incurred
through the date of this Amendment, which may be debited from any of Borrower’s
accounts; and

 

(c)                                  such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

8.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

QAD INC.

 

 

 

 

 

By:

Mark Rasmussen

 

 

 

 

Title:

Vice President Tax and Treasurer

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

Bonnie Kehl

 

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------